Citation Nr: 1215898	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-26 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to not include PTSD. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from April 1961 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2008 and November 2010 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted. 

The November 2010 remand in part instructed the RO/AMC to obtain all of the Veteran's VA treatment records since May 2007, send the Veteran a PTSD questionnaire, and to verify the Veteran's alleged in-service stressors.  The Veteran's VA treatment records were obtained and in November 2010 the Veteran was sent a letter requesting additional information about his alleged in-service stressors; however, the Veteran has not submitted any additional information pertaining to his alleged in-service stressors.  In a May 2011 VA Memorandum the AMC made a formal finding that there was a lack of information required to corroborate the Veteran's claimed in-service stressors.  

The November 2010 remand additionally instructed for the Veteran's July 2010 VA examination to be sent to the July 2010 VA examiner for clarification of her opinion and for the report to be reviewed and signed off by a physician, psychiatrist, or psychologist.  The Veteran's claims file was sent to a new VA examiner for an opinion; however, the Board finds that the June 2011 VA examiner failed to comply with the November 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to VAMC for further development.

The November 2010 remand directed for the VA examiner to specifically reference the May 2010 VA examination report, to list all current psychiatric diagnoses, to opine whether any diagnosis is likely related to service, and if a diagnosis of PTSD was deemed appropriate then the VA examiner must specify which alleged stressor the Veteran's PTSD was related to.  In the July 2011 VA examination report the examiner copied certain VA treatment records and stated that based on the Veteran's treatment records the Veteran's was exposed to stressors in the military that qualify the criteria for PTSD including the reported military sexual trauma.  She also stated that she had no explanation to why the Veteran did not discuss military sexual trauma with the July 2010 VA examiner.  However, she failed to list all of the Veteran's current psychiatric diagnoses and if they were at least likely as not related to the Veteran's military service.

Thus, the Board finds that the June 2011 VA examiner did not comply with the November 2010 remand and the Veteran should be afforded a new VA examination by a new VA examiner.  Since as noted above, the Veteran's alleged in-service stressors have not been verified, the VA examiner must determine all possible psychiatric diagnoses and the etiology of all diagnoses, to include if they are at least likely as not related to military service.  

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of all psychiatric diagnoses.  The entire claims file must be made available to the examiner, including this Remand, the November 2010 Remand, and the July 2010 and June 2011 VA examination, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must offer an opinion addressing the following questions:

A) The VA examiner should determine and list all of the Veteran's Axis I psychiatric diagnoses.
 
B)  For each diagnosed psychiatric disability the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to the Veteran's military service?  

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts, previous VA examinations, and medical principles involved would be of considerable assistance to the Board.

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


